Electronically Filed
                                                        Supreme Court
                                                        SCWC-30442
                                                        17-SEP-2012
                                                        04:32 PM



                             NO. SCWC-30442


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I




        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                  vs.


   ALBERT VILLADOS, JR., also known as ALBERTO VILLADOS, JR.,

                 Petitioner/Defendant-Appellant.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 30442; CR. NO. 08-1-0115)


                              ORDER

    (By: Recktenwald, C.J., Nakayama, and McKenna, JJ., and

    Circuit Judge Nishimura, assigned by reason of vacancy;

             with Acoba, J., dissenting separately)



          Upon consideration of Petitioner/Defendant-Appellant

Albert Villados, Jr.’s letter, which was received and filed on

September 6, 2012, requesting an extension of time for

reconsideration of dismissal of the application for writ of

certiorari, and the records and files herein, our rules do not

allow for reconsideration of the acceptance or rejection of an

application for certiorari.     Hawai'i Rules of Appellate Procedure

Rule 40.1(h).   Therefore,
          IT IS HEREBY ORDERED that the motion for extension of


time for reconsideration of the order dismissing the application


for writ of certiorari is denied. 


          DATED:   Honolulu, Hawai'i, September 17, 2012.

Albert Villados, Jr.,           /s/ Mark E. Recktenwald
petitioner, pro se

                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Rhonda A. Nishimura





                                 2